DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims the foreign priority of foreign patent application IN202011016399 filed on 04/16/2020. Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Response to Arguments
This action is in reply to papers filed on 05/18/2022. Claims 1-17 and 21-23 are pending. Claims 1-3, 5, 7-9, 11, 13-15, and 17 were amended. Claims 18-20 were previously canceled. Claims 1, 7, and 13 are independent.
Applicant's arguments ("REMARKS/ARGUMENTS") filed 05/18/2022, presented on pp. 2-3, with respect to the rejections(s) of claim(s) 1-17 and 21-23 under 35 U.S.C. §103 with respect to Smith et al., 2020/0275273 A1 and Lee et al., US 2016/0277191 A1 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Al-Mousa et al., US 2017/0288786 A1. See Claim Rejections – 35 USC §103 below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., 2020/0275273 A1 (hereinafter, “Smith ‘273”), in view of Lee et al., US 2016/0277191 A1 (hereinafter, “Lee ‘191”), and further in view of Al-Mousa et al., US 2017/0288786 A1 (hereinafter, “Al-Mousa ‘786”).

As per claim 1: Smith ‘273 discloses: 
A computer device (new device 310, which may be an Internet of Things (IoT) device 2050 [Smith ‘273, ¶¶25, 61; Fig. 3]), comprising: 
one or more processors (processor 2052 [Smith ‘273, ¶139; Fig. 20]); 
one or more sensors (sensors 2072 [Smith ‘273, ¶¶3, 35, 150; Fig. 20]); and 
machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors (machine-readable medium storing instructions executed by processors to perform operations [Smith ‘273, ¶¶155-156, 158]) to: 
obtain sensor data from the one or more sensors (obtain data collected by sensors 228 [Smith ‘273, ¶49]); 
send a request for a platform credential (new device 310 sending an onboarding request to connect to a network platform, where the request contains a request for network access credentials for an onboarding server of the network platform [Smith ‘273, ¶¶30, 102-103; Fig. 3, Fig. 10]) to a provisioning server (rendezvous service 340; the request is sent to the rendezvous service 340, where the rendezvous service 340 assists in the onboarding or provisioning of new devices 310 [Smith ‘273, ¶¶102; Fig. 3, Fig. 10])  using a provisioning server (communication, including the sending of requests, with the rendezvous service 340 uses a network address of the rendezvous service 340, where the network address of the rendezvous service 340 may be contained in the credentials of the first network [Smith ‘273, ¶¶83, 101, 104, 162-163]), 
the request including a device identifier of the computer device, the device identifier being a unique identifier (the request includes a device universal unique identifier (UUID) [Smith ‘273, ¶¶30, 69, 102-103, 168]); 
receive a response from the provisioning server, the response including a platform credential and a platform server network address of a platform server (receive a response from the rendezvous service 340, where the response includes network access credentials, network address of the onboarding server of the network platform, and other onboarding information [Smith ‘273, ¶¶30, 102-104, 168]), 


send the sensor data (sending the collected sensor data to a platform [Smith ‘273, ¶¶51-52]) and the platform credential to the platform server over the Internet using the platform server network address (transmitting the network access credentials and onboarding information to the onboarding server of the network platform using the network address of the onboarding server of the network platform, also referred to as the second network, over the Internet [Smith ‘273, ¶¶30, 33, 102-103, 134, 162; Fig. 10]).

As stated above, Smith ‘273, does not explicitly disclose: “send a request for a … credential to a provisioning server over a local area network using a provisioning server local network address, the provisioning server and the computer device connected using the local area network and not using the Internet, … the platform credential based on the device identifier and usable to identify a particular symmetric key for authenticating the platform credential for the computer device in particular; store the platform credential …”.
Lee ‘191, however, discloses: 

… the platform credential (a certificate, also referred to as credential, provided by an application service provider [Lee ‘191, ¶10]) based on the device identifier (the certificate may be based on the user device identifier [Lee ‘191, ¶55]) and 
usable to identify a particular symmetric key for authenticating the platform credential for the computer device in particular (the certificate is associated with a symmetric key, or shared key, for authenticating the certificate with respect to the user device [Lee ‘191, ¶¶45, 47, 49, 51, 70]); 
store the platform credential (storing the certificate [Lee ‘191, ¶¶45, 51])…

Smith ‘273 and Lee ‘191 are analogous art because they are from the same field of endeavor, namely that establishing a data connection between a device and a network or platform. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 and Lee ‘191 before them, to modify the method in Smith ‘273 to include the teachings of Lee ‘191, namely to have the network access credentials and onboarding information, as disclosed in Smith ‘273, be based on a user device identifier and associated with a symmetric key, or shared key, for authenticating the network access credentials and onboarding information with respect to the IoT device, as disclosed in Lee ‘191, and stored. The motivation for doing so would be to ensure the integrity and security of the connection between user devices and service providers, through the combination of secure elements such as symmetric keys, unique IDs, and certificates (see Lee ‘191, ¶¶8, 45, 51).

As stated above, Smith ‘273 in view of Lee ‘191 does not explicitly disclose: “send a request for a … credential to a provisioning server over a local area network using a provisioning server local network address, the provisioning server and the computer device connected using the local area network and not using the Internet”.
Al-Mousa ‘786, however discloses:
send a request for a … credential to a provisioning server (IoT device 310 sending a request 342 to an on-site provisioning server 350, where the response 344 from the provisioning server 350 contains configuration parameters that are used for the IoT device 310 to onboard/access the final installation environment, such as the back-end servers and services 370, via a connection 362 to a connection network 360 [Al-Mousa ‘786, ¶¶38-41; Fig. 3]) over a local area network using a provisioning server local network address, the provisioning server and the computer device connected using the local area network and not using the Internet (the IoT device 310 and an on-site provisioning server 350 may be connected using a local area network (LAN), where communications and requests may be sent using the LAN, and where the IoT device may use a local network address to communicate with the provisioning server 350 [Al-Mousa ‘786, ¶¶43, 45, 67, 74-75; Fig. 3]).

Smith ‘273 (modified by Lee ‘191) and Al-Mousa ‘786 are analogous art because they are from the same field of endeavor, namely that establishing a data connection between a device and a network or platform. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191) and Al-Mousa ‘786 before them, to modify the method in Smith ‘273 (modified by Lee ‘191) to include the teachings of Al-Mousa ‘786, namely to have the new device 310 and the rendezvous service 340, as disclosed in Smith ‘273, be connected using a LAN, as disclosed in Al-Mousa ‘786, where communications, such as a request for configuration parameters or network access credentials, are completed using the LAN. The motivation for doing so would be to increase the ease of onboarding IoT devices by having an on-site provisioning server be connected to a LAN, such that the provisioning server is easily configurable and can be conveniently accessed (see Al-Mousa ‘786, ¶¶43-45, 75).

As per claim 7: 
Claim 7 defines an apparatus that recites substantially similar subject matter as the apparatus of claim 1. Claim 7 is directed to a non-transitory computer-readable medium storing computer code comprising sets of instructions corresponding to the sets of executable instructions of claim 1. Thus, the rejection of claim 1 is equally applicable to claim 7. 

As per claim 13: 
Claim 13 defines a method but recites substantially similar subject matter as the apparatus of claim 1. Claim 13 is directed to a computer-implemented method corresponding to the sets of executable instructions of claim 1. Thus, the rejection of claims 1 is equally applicable to claim 13. 

As per claim 21: 
Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 discloses all limitations of claim 1, as stated above, from which claim 21 is dependent on. Smith ‘273 in view of Al-Mousa ‘786 does not explicitly disclose the limitations of claim 21. Lee ‘191, however, discloses:
wherein the device identifier (the user device identifier [Lee ‘191, ¶55]) is usable by the platform server to identify a symmetric key (the user device identifier is usable by the application service provider to identify a symmetric key [Lee ‘191, ¶¶10, 45, 55, 70]) usable to authenticate the platform credential of the computer device (the symmetric key, or shared key, used to authenticate the certificate, also referred to as credential, provided by an application service provider [Lee ‘191, ¶¶45, 47, 49, 51, 70]).
Smith ‘273 (modified by Al-Mousa ‘786) and Lee ‘191 are analogous art because they are from the same field of endeavor, namely that establishing a data connection between a device and a network or platform. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Al-Mousa ‘786) and Lee ‘191 before them, to modify the method in Smith ‘273 (modified by Al-Mousa ‘786) to include the teachings of Lee ‘191, namely to have the device universal unique identifier (UUID), as disclosed in Smith ‘273, be usable by the network platform to identify a symmetric key, where the symmetric key, or shared key, is used to authenticate the network access credentials and onboarding information, provided by the onboarding server of the network platform, as disclosed in Lee ‘191. The motivation for doing so would be to ensure the integrity and security of the connection between user devices and service providers, through the combination of secure elements such as symmetric keys, unique IDs, and certificates (see Lee ‘191, ¶¶8, 45, 51).

As per claim 23: 
Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 discloses all limitations of claim 1, as stated above, from which claim 23 is dependent on. Furthermore, Smith ‘273 discloses:
	wherein the request for the platform credential (new device 310 sending an onboarding request to connect to a network platform, where the request contains a request for network access credentials for an onboarding server of the network platform [Smith ‘273, ¶¶30, 102-103; Fig. 3, Fig. 10]) is sent to the provisioning server (rendezvous service 340; the request is sent to the rendezvous service 340, where the rendezvous service 340 assists in the onboarding or provisioning of new devices 310 [Smith ‘273, ¶¶102; Fig. 3, Fig. 10]) over a local area network (communication between the onboarding new device 310 and the rendezvous service 340 may be completed over a local area network (LAN) [Smith ‘273, ¶¶37, 58, 134]), and 
wherein the computer device sends the sensor data (sending the collected sensor data to a platform [Smith ‘273, ¶¶51-52]) and the platform credential to the platform server over the Internet (transmitting the network access credentials and onboarding information to the onboarding server of the network platform over the Internet [Smith ‘273, ¶¶30, 33, 102-103, 134, 162; Fig. 10]).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Carrer et al., US 2016/0044012 A1 (hereinafter, “Carrer ‘012”).

As per claim 2: Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Smith ‘273 in view of Lee ‘191 does not explicitly disclose the limitations of claim 2.  Carrer ‘012, however, discloses:
wherein the provisioning server (the networked device may be manufactured by the platform provider and is imaged with default software which contains URL and credentials for connecting with the provisioning server 110 [Carrer ‘012, ¶45; Fig. 3]).

Smith ‘273 (modified by Lee ‘191) and Carrer ‘012 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191) and Carrer ‘012 before them, to modify the method in Smith ‘273 (modified by Lee ‘191) to include the teachings of Carrer ‘012, namely to have the new device 310, which may be an IoT device, of Smith ‘273 be manufactured to contain the network address of the rendezvous service 340. The motivation for doing so would be to provide ease of connection between the devices and the provisioning server during initial setup, without having to go through additional steps of looking up and inputting network addresses (see Carrer ‘012, ¶45).

As stated above, Smith ‘273 in view of Lee ‘191 and further in view of Carrer ‘012 does not explicitly disclose: “… provisioning server local network address …”.
 Al-Mousa ‘786, however, discloses:
… provisioning server local network address … (the IoT device 310 and an on-site provisioning server 350 may be connected using a local area network (LAN), where communications and requests may be sent using the LAN, and where the IoT device may use a local network address to communicate with the provisioning server 350 [Al-Mousa ‘786, ¶¶43, 45, 67, 74-75; Fig. 3]).

Smith ‘273 (modified by Lee ‘191 and Carrer ‘012) and Al-Mousa ‘786 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191 and Carrer ‘012) and Al-Mousa ‘786 before them, to modify the method in Smith ‘273 (modified by Lee ‘191 and Carrer ‘012) to include the teachings of Al-Mousa ‘786.

As per claim 8: 
Claim 8 defines an apparatus that recites substantially similar subject matter as the apparatus of claim 2. Claim 8 is directed to a non-transitory computer-readable medium storing computer code comprising sets of instructions corresponding to the sets of executable instructions of claim 2. Thus, the rejection of claim 2 is equally applicable to claim 8. 

As per claim 14: 
Claim 14 defines a method but recites substantially similar subject matter as the apparatus of claim 2. Claim 14 is directed to a computer-implemented method corresponding to the sets of executable instructions of claim 2. Thus, the rejection of claims 2 is equally applicable to claim 14. 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Loladia et al., US 10,447,683 B1 (hereinafter, “Loladia ‘683”).

As per claim 3: Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Smith ‘273 discloses: 
wherein the computer program code further comprises sets of instructions executable by the one or more processors (machine-readable medium storing instructions executed by processors to perform operations [Smith ‘273, ¶¶155-156, 158]) to: 
receive a message from the provisioning server (receiving communications from the rendezvous service 340 [Smith ‘273, ¶¶102; Fig. 3, Fig. 10])

send a (new device 310 sending an onboarding request to connect to a network platform, where the request contains a request for network access credentials for an onboarding server of the network platform [Smith ‘273, ¶¶30, 102-103; Fig. 3, Fig. 10]), the (the request includes a device universal unique identifier (UUID) [Smith ‘273, ¶¶30, 69, 102-103, 168]).

As stated above, Smith ‘273 in view of Lee ‘191 does not explicitly disclose: “receive a message … , the message indicating to delete the stored platform credential; delete the stored platform credential; and send a second request for a second platform credential … using the provisioning local server network address … the second request including the device identifier …”.
Loladia ‘683, however, discloses:
receive a message … (the identity manager 235 of the IoT service 117 sends a notification to the IoT device [Loladia ‘683, Col. 14 line 49; Fig. 7]), the message indicating to delete the stored platform credential (the notification indicating that the IoT device’s digital certificate has been revoked and prompting the IoT device to provision a new digital certificate in place of the revoked stored digital certificate [Loladia ‘683, Col. 14 line 54; Fig. 7]);
delete the stored platform credential (under the broadest reasonable interpretation, “delete the stored platform” can be interpreted as replacing the revoked stored digital certificate with a new digital certificate [Loladia ‘683, Col. 14 line 54; Fig. 7]); and 
send a second request (a request to schedule an update to the IoT service 117 to replace the revoked stored digital certificate [Loladia ‘683, Col. 14 line 55; Fig. 7]) for a second platform credential … using the provisioning server network address … (new digital certificate [Loladia ‘683, Col. 14 line 56; Fig. 7]) … the second request including the device identifier … (the identity manager 235 of the IoT service 117 prompts the IoT device to verify its identity by providing credentials such as identifying information in the provisioning certificate [Loladia ‘683, Col. 14 line 21, Col. 14 line 50; Fig. 7]).

Smith ‘273 (modified by Lee ‘191) and Loladia ‘683 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191) and Loladia ‘683 before them, to modify the method in Smith ‘273 (modified by Lee ‘191) to include the teachings of Loladia ‘683, namely to revoke the stored network access credentials and onboarding information, as disclosed in Smith ‘273, and send another request to the rendezvous service 340 to replace the revoked access credentials and onboarding information, as disclosed in Loladia ‘683. The motivation for doing so would be to ensure the integrity of the provisioning process of IoT device by revoking digital certificates that may be compromised (see Loladia ‘683, Col. 3 lines 53-63).

As stated above, Smith ‘273 in view of Lee ‘191 and further in view of Loladia ‘683 does not explicitly disclose: “… using the provisioning local server network address …”.
 Al-Mousa ‘786, however, discloses:
… using the provisioning local server network address … (the IoT device 310 and an on-site provisioning server 350 may be connected using a local area network (LAN), where communications and requests may be sent using the LAN, and where the IoT device may use a local network address to communicate with the provisioning server 350 [Al-Mousa ‘786, ¶¶43, 45, 67, 74-75; Fig. 3]).

Smith ‘273 (modified by Lee ‘191 and Loladia ‘683) and Al-Mousa ‘786 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191 and Loladia ‘683) and Al-Mousa ‘786 before them, to modify the method in Smith ‘273 (modified by Lee ‘191 and Loladia ‘683) to include the teachings of Al-Mousa ‘786.

As per claim 9: 
Claim 9 defines an apparatus that recite substantially similar subject matter as the apparatus of claim 3. Claim 9 is directed to a non-transitory computer-readable medium storing computer code comprising sets of instructions corresponding to the sets of executable instructions of claim 3. Thus, the rejection of claim 3 is equally applicable to claim 9. 

As per claim 15: 
Claim 15 defines a method but recite substantially similar subject matter as the apparatus of claim 3. Claim 15 is directed to a computer-implemented method corresponding to the sets of executable instructions of claim 3. Thus, the rejections of claim 3 is equally applicable to claim 15. 

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Loladia ‘683, and further in view of Smith et al., US 9,923,881 B2 (hereinafter, “Smith ‘881”).

As per claim 4: 
Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Loladia ‘683 discloses all limitations of claims 1 and 3, as stated above, all from which claim 4 is dependent upon. Furthermore, Smith ‘273 discloses:
(machine-readable medium storing instructions executed by processors to perform operations [Smith ‘273, ¶¶155-156, 158]) to: 
receive a (receive a response from the rendezvous service 340, where the response includes network access credentials, network address of the onboarding server of the network platform, and other onboarding information [Smith ‘273, ¶¶30, 102-104, 168]); 

send (transmitting the network access credentials and onboarding information to the onboarding server of the network platform using the network address of the onboarding server of the network platform, also referred to as the second network, over the Internet [Smith ‘273, ¶¶30, 33, 102-103, 134, 162; Fig. 10]).

As stated above, Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Loladia ‘683, does not explicitly disclose: “wherein the platform server is a first platform server; receive a second response from the provisioning server … the second response including a second platform credential … of a second platform server; store the second platform credential; and send second sensor data and the second platform credential to the second platform server.”
Smith ‘881, however, discloses: 
wherein the platform server is a first platform server (platform-A 110 [Smith ‘881, Col. 3 line 66; Fig. 1]), 
receive a second response from the provisioning server (zone controller 150; receiving a response from the zone controller 150 after a request from a device-2 114 to be migrated from platform-A 110 to platform-B 120 [Smith ‘881, Col. 4 line 1, Col. 6 line 54; Fig. 1, Fig. 2C]), … the second response including a second platform credential (enhanced privacy identification (EPID) key of platform-B 120; the zone controller 150 issues an EPID key for platform-B 120 to the device-2 114 to be migrated [Smith ‘881, Col. 4 line 32, Col. 7 line 10, Col. 11 line 11; Fig. 1, Fig. 2C]) … of a second platform server (platform-B 120 [Smith ‘881, Col. 3 line 67; Fig. 1]); 
store the second platform credential (storing the second platform key, the EPID key for platform-B 120, in a storage of the IoT device [Smith ‘881, Col. 11 line 13]); and 
send second sensor data (the IoT device, such as the migrated device-2 114, may be a wearable module 1300 with sensors 1380; data files and other data specific to the migrated device-2 114 is migrated to platform-B 120 during migration [Smith ‘881, Col. 4 line 39, Col. 10 line 15; Fig. 5]) and the second platform credential to the second platform server (EPID key for platform-B 120 is sent to platform-B 120 and used for authentication and communication with platform-B 120 [Smith ‘881, Col. 4 line 53]).

Smith ‘273 (modified by Lee ‘191, Al-Mousa ‘786, and Loladia ‘683) and Smith ‘881 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191, Al-Mousa ‘786, and Loladia ‘683) and Smith ‘881 before them, to modify the method in Smith ‘273 (modified by Lee ‘191, Al-Mousa ‘786, and Loladia ‘683) to include the teachings of Smith ‘881, namely to enable the migration of onboarding IoT devices from one platform to a second platform via the issuing of platform-specific EPID keys, as disclosed in Smith ‘881. The motivation for doing so is that IoT devices often migrate between several platforms during their lifecycle, and using EPID keys is a flexible and light-weight way to assist in the migration (see Smith ‘881, Col. 1 line 14, Col. 1 line 51).

As per claim 10: Claim 10 defines an apparatus that recites substantially similar subject matter as the apparatus of claim 4. Claim 10 is directed to a non-transitory computer-readable medium storing computer code comprising sets of instructions corresponding to the sets of executable instructions of claim 4. Thus, the rejection of claim 4 is equally applicable to claim 10. 

As per claim 16: Claim 16 defines a method but recites substantially similar subject matter as the apparatus of claim 4. Claims 16 is directed to a computer-implemented method corresponding to the sets of executable instructions of claim 4. Thus, the rejection of claim 4 is equally applicable to claims 16. 

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Mangalvedkar et al., US 2020/0177589 (hereinafter, “Mangalvedkar ‘589”).

As per claim 5: 
Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Smith ‘273, in view of Lee ‘191 does not explicitly disclose the limitations of claim 5.
Mangalvedkar ‘589, however, discloses: wherein the platform credential (platform registration [Mangalvedkar ‘589, ¶¶97-99; Fig. 5a, Fig. 5b]) includes an expiration indicator (previous registration may expire in accordance with a time-dependent rule of the rules registry 119 [Mangalvedkar ‘589, ¶99; Fig. 1a, Fig. 5a]), the computer program code further comprises sets of instructions executable by the one or more processors (program 721 executed by one or more processors 103 [Mangalvedkar ‘589, ¶115; Fig. 1a]) to: 
determine that the platform credential is invalid based on the expiration indicator (determine that an IoT device’s 101 the previous platform registration is no longer valid because it is expired [Mangalvedkar ‘589, ¶99; Fig. 1a, Fig. 5a]); and 
send a second request for a second platform credential (a request is sent by an IoT device to the provisioning service 109 for a new platform registration [Mangalvedkar ‘589, ¶99; Fig. 1a, Fig. 5a]) to the provisioning server (provisioning service 109 [Mangalvedkar ‘589, ¶21; Fig. 1a]) using the provisioning server (IoT device 101 may connect to the provisioning service 109 via a URL [Mangalvedkar ‘589, ¶99; Fig. 1a, Fig. 5a]), the second request including the device identifier of the computer device (the registration request accompanied by a set of device-identifying metadata 152 that may be received by provisioning service 109 as part of the registration request [Mangalvedkar ‘589, ¶99; Fig. 2]).

Smith ‘273 (modified by Lee ‘191) and Mangalvedkar ‘589 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191) and Mangalvedkar ‘589 before them, to modify the method in Smith ‘273 (modified by Lee ‘191) to include the teachings of Mangalvedkar ‘589, namely to set expiration times for network access credentials and onboarding information, as disclosed in Smith ‘273,in accordance with time-dependent rules of the rules registry, as dislosed in Mangalvedkar ‘589. The motivation for doing so is the need to deactivate/decommission particular IoT devices based on predefined time-sensitive rules for function-specific IoT devices (see Mangalvedkar ‘589, ¶¶76, 88).

As stated above, Smith ‘273 in view of Lee ‘191 and further in view of Mangalvedkar ‘589 does not explicitly disclose: “… provisioning server local network address …”.
 Al-Mousa ‘786, however, discloses:
… provisioning server local network address … (the IoT device 310 and an on-site provisioning server 350 may be connected using a local area network (LAN), where communications and requests may be sent using the LAN, and where the IoT device may use a local network address to communicate with the provisioning server 350 [Al-Mousa ‘786, ¶¶43, 45, 67, 74-75; Fig. 3]).

Smith ‘273 (modified by Lee ‘191 and Mangalvedkar ‘589) and Al-Mousa ‘786 are analogous art because they are from the same field of endeavor, namely that of onboarding and provisioning IoT devices. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191 and Mangalvedkar ‘589) and Al-Mousa ‘786 before them, to modify the method in Smith ‘273 (modified by Lee ‘191 and Mangalvedkar ‘589) to include the teachings of Al-Mousa ‘786.

As per claim 11: Claim 11 defines an apparatus that recites substantially similar subject matter as the apparatus of claim 5. Claim 11 is directed to a non-transitory computer-readable medium storing computer code comprising sets of instructions corresponding to the sets of executable instructions of claim 5. Thus, the rejection of claim 5 is equally applicable to claim 11. 

As per claim 17: Claim 17 defines a method but recites substantially similar subject matter as the apparatus of claim 5. Claim 17 is directed to a computer-implemented method corresponding to the sets of executable instructions of claim 5. Thus, the rejection of claim 5 is equally applicable to claims 17. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Schwarz et al., US 2018/0367528 A1 (hereinafter, “Schwarz ‘528”).

As per claim 6: 
Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Smith ‘273 discloses: 
wherein the platform credential (the network access credentials includes onboarding information such as the device identifier [Smith ‘273, ¶103]).

As stated above, Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 does not explicitly disclose “wherein the platform credential is a JavaScript object notation web token”.
Schwarz ‘528, however, discloses: 
wherein the platform credential (authentication credential data; authentication credential data may be unique to a platform [Schwarz ‘528, ¶85]) is a JavaScript object notation web token (the authentication credential data may be a JSON Web Token (JWT) [Schwarz ‘528, ¶¶65, 85, 111]).

Smith ‘273 (modified by Lee ‘191 and Al-Mousa ‘786) and Schwarz ‘528 are analogous art because they are from the same field of endeavor, namely that of deployment of assets within a networked environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191 and Al-Mousa ‘786) and Schwarz ‘528 before them, to modify the method in Smith ‘273 (modified by Lee ‘191 and Al-Mousa ‘786) to include the teachings of Schwarz ‘528, namely to generate network access credentials and onboarding information, as disclosed in Smith ‘273, in JWT format, as disclosed in Schwarz ‘528. The motivation for doing so is to provide a secure method of using authentication credential data by using a signed token such as a JWT token (see Schwarz ‘528, ¶50).

As per claim 12: Claim 12 defines an apparatus that recites substantially similar subject matter as the apparatus of claim 6. Claim 12 is directed to a non-transitory computer-readable medium storing computer code comprising sets of instructions corresponding to the sets of executable instructions of claim 6. Thus, the rejection of claim 6 is equally applicable to claim 12. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Schwarz ‘528, and further in view of Gu et al., US 2019/0207755 A1 (hereinafter, “Gu ‘755”).

As per claim 22: 
Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Schwarz ‘528 discloses all limitations of claims 1 and 6, as stated above, all from which claim 22 is dependent upon. Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786 does not disclose the limitations of claim 22. Schwarz ‘528, however, discloses:
wherein the JavaScript object notation web token further includes a signature (the authentication credential data may be a signed JSON Web Token (JWT) [Schwarz ‘528, ¶¶50, 85, 111]) 

Smith ‘273 (modified by Lee ‘191 and Al-Mousa ‘786) and Schwarz ‘528 are analogous art because they are from the same field of endeavor, namely that of deployment of assets within a networked environment. For the reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191 and Al-Mousa ‘786) and Schwarz ‘528 before them, to modify the method in Smith ‘273 (modified by Lee ‘191 and Al-Mousa ‘786) to include the teachings of Schwarz ‘528.

As stated above, Smith ‘273, in view of Lee ‘191, and further in view of Al-Mousa ‘786, and further in view of Schwarz ‘528 does not explicitly disclose: “ … a signature generated based on the sensor data.”
Gu ‘755, however, discloses:
… a signature generated based on the sensor data (authenticating sensor data based on the verification of sensor-generated signatures of IoT devices [Gu ‘755, ¶¶10-11]).

Smith ‘273 (modified by Lee ‘191, Al-Mousa ‘786, and Schwarz ‘528) and Gu ‘755 are analogous art because they are from the same field of endeavor, namely that of management of IoT devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith ‘273 (modified by Lee ‘191, Al-Mousa ‘786, and Schwarz ‘528) and Gu ‘755 before them, to modify the method in Smith ‘273 (modified by Lee ‘191, Al-Mousa ‘786, and Schwarz ‘528) to include the teachings of Gu ‘755, namely to generate network access credentials and onboarding information, as disclosed in Smith ‘273, in signed JWT format, as disclosed in Schwarz ‘528, where the signed JWT contains signatures generated based on sensor data, as disclosed in Gu ‘755. The motivation for doing so is to prevent the tampering of sensor data IoT devices by verifying the validity of the sensor data-based signature (see Gu ‘755, ¶¶16, 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Bruner et al., US 2021/0120412 A1: Provisioning and configuring IoT devices that does not require the administrator to be physically proximate to the devices. 
Shim et al., US 2019/0098089: An IoT distribution hub that enables delivery of formatted IoT data to any of multiple hosting platforms as dynamically configurable by an IoT device owner.
Pala et al., US 2019/0042708: Simplified provisioning and registration of IoT devices using public/private key pairs.
Smith, US 2021/0168132: Using a device mediator service to establish connectivity between cloud-capable devices and a cloud-based service.
Robertson et al., US 7,831,236 B2: provisioning a device by sending, to the device a network address of a provisioning server of the WLAN, and causing a provisioning procedure to be performed between the device and the provisioning server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494